DETAILED ACTION
This office action is a response to the remarks filed on August 2, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,680,942 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendments filed on August 2, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as presented.



Prior art reference Gao is directed to forwarding packets where a control device may allocate a global label for a switch device based on a forwarding equivalent class (FEC) and issue the global label to the switch device (Gao Abstract; Figure 1; Paragraph [0012-0015, 0030 and 0051-0052]).
Prior art reference Jain is directed to systems, method, architectures and/or apparatus for reflecting information between provider equipment nodes associated with a Virtual Private LAN Service via a network element adapted to operate as a Forwarding Equivalence Class (FEC) Reflector (FR) node (Jain Abstract; Figure 3; Paragraph [0004 and  0037-0040]).
Prior art reference Yeh is directed to internal load balancing in a data switch using distributed network processing. Yeh discloses a data communications switch for dynamically distributing packet processing operations between an ingress and egress processor for load balancing is disclosed. The invention in the preferred embodiment features a switching device including a plurality of switching modules, each of the switching modules including a packet classifier for identifying one or more packet processing operations to be applied to an ingress packet and a controller adapted to allocate each of the identified one or more packet processing operations between a first set of packet processing operations and a second set of packet processing operations, execute the first set of packet processing operations at the ingress processor at which the packet was received, and transmit instructions to the egress processor to execute the second set of packet processing operations (Yeh Abstract; Figure 2; Paragraph [0029-0030 and 0040]).
Wijands Abstract; Paragraph [0011, 0029-0030 and 0036]).

 The prior art fail to teach, alone or in any reasonable combination, as required by the independent claims, “….allocating, by a controller, a service label to a service processing manner of a forwarding equivalence class (FEC), and establishing a mapping relationship between the service label and the service processing manner; sending, by the controller, the service label corresponding to the FEC to a source node to enable the source node to insert the service label to a first packet corresponding to the FEC, to obtain a second packet; wherein the service label instructs, in a process of forwarding the second packet from the source node to a destination node, a network device that performs service processing on the second packet to process the second packet in the service processing manner”
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414